United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2214
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Geoffrey Seldon Six

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                             Submitted: January 3, 2022
                               Filed: January 6, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Geoffrey Six pleaded guilty to conspiring to distribute methamphetamine, 21
U.S.C. § 841(a)(1), 846, and possessing a firearm in furtherance of a drug-trafficking
crime, 18 U.S.C. § 924(c)(1)(A). In an Anders brief, Six’s counsel suggests that the
sentence is substantively unreasonable. See Anders v. California, 386 U.S. 738
(1967). A pro se supplemental brief raises several other issues.

       We conclude that Six’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (reviewing the
reasonableness of a sentence under “a deferential abuse-of-discretion standard”
(quotation marks omitted)); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir.
2008) (stating that a within-Guidelines-range sentence is presumptively reasonable).
The record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Larison, 432 F.3d 921, 923–
24 (8th Cir. 2006).

        As for the issues raised in Six’s pro se supplemental brief, the district court
did not plainly err when it declined to apply a mitigating-role reduction or give him
relief under the so-called safety valve. See United States v. Kirlin, 859 F.3d 539,
543 (8th Cir. 2017) (standard of review). And Six’s ineffective-assistance-of-
counsel claim, to the extent he tries to raise it here, will have to await “collateral”
review. United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006);
see also App. Br. at 1 (claiming that “[his] lawyer failed to properly represent [him]
and . . . bring to light [certain] issues”).

       Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court, grant counsel permission
to withdraw, and deny the pending pro se motion as moot.
                       ______________________________


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                         -2-